Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 1 of 7 PageID #: 132




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 KEVIN L. MARTIN,                                      )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00041-JPH-DLP
                                                       )
 R. BROWN,                                             )
                                                       )
                               Respondent.             )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Kevin Martin’s petition for a writ of habeas corpus challenges his conviction in a prison

 disciplinary proceeding identified as WVS 18-10-004. For the reasons explained in this Entry, Mr.

 Martin’s petition is DENIED.

                                             I. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 2 of 7 PageID #: 133




                                 II. The Disciplinary Proceeding

        WVS 18-10-004 began with the following conduct report, written on October 5, 2018, by

 Lieutenant C. Nicholson:

        On 10/5/18 at approximately 09:28 AM, I Lt. C. Nicholson assisted Caseworker J.
        Meeks with the delivery of legal work through the cuff port of cell 406 (assigned
        to Offender Martin, Kevin # 169789). Offender Martin # 169789 grabbed a
        styrofoam cup of a dark substance (with the odor of feces) and threw it on J. Meeeks
        and I through the cuff port. I and J. Meeks exited the range.

 Dkt. 7-1.

        On October 11, 2018, Mr. Martin received a screening report notifying him that he had

 been charged with battery in violation of Code A-102. Mr. Martin requested extensive evidence,

 including statements from several members of the prison staff, an interview request form Mr.

 Martin sent to Internal Affairs, and security video that he said would show his interactions with

 Ms. Meeks on several occasions before October 5, 2018. See dkt. 7-2.

        WVS 18-10-0004 was originally scheduled to proceed to a hearing on October 16, 2018,

 but the prison staff delayed the hearing so it could gather the evidence Mr. Martin requested. See

 id. at 5. Mr. Martin’s hearing took place on October 23, 2018. Dkt. 7-3. The hearing officer’s

 report indicates that he reviewed video of the incident from October 5 and statements from the

 officers that Mr. Martin requested. Id. The hearing officer found Mr. Martin guilty of battery and

 assessed sanctions, including the deprivation of 180 days’ earned credit time and a demotion of

 one credit-earning class. Id. Mr. Martin’s administrative appeals were denied. See dkt. 7-4.

                                           III. Analysis

        Mr. Martin does not dispute that he threw feces at Lieutenant Nicholson and Ms. Meeks

 on October 5, 2018, or even that sufficient evidence supported his conviction in WVS 18-10-0004.

 An inmate commits battery in violation of Code A-102 by, “in a rude, insolent, or angry manner

 placing any bodily fluid or bodily waste on another person.” Dkt. 7-5 at § 102. Lieutenant


                                                 2
Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 3 of 7 PageID #: 134




 Nicholson’s conduct report documenting that Mr. Martin threw a dark substance that smelled like

 feces on Lieutenant Nicholson and Ms. Meeks was enough to establish Mr. Martin’s guilt under

 the lenient burden of proof applicable in a prison disciplinary proceeding. See Ellison, 820 F.3d at

 274 (“[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it and

 demonstrating that the result is not arbitrary.”).

        Instead, Mr. Martin argues that he is entitled to habeas relief on two procedural grounds:

 that the hearing officer refused to consider exculpatory evidence, and that the hearing officer was

 biased against him. For the reasons set forth below, neither of these arguments presents a basis for

 habeas relief.

 A.     Failure to Consider Evidence

        Mr. Martin asserts that the hearing officer arbitrarily refused to consider evidence favorable

 to his defense, including a “request form from IA” and video from incidents that occurred on

 August 28, October 2, and October 4, 2018. Dkt. 1 at 3. Mr. Martin also argues that the hearing

 officer wrongly refused to test Lieutenant Nicholson’s and Officer Meeks’ clothing and the

 styrofoam cup described in the conduct report, presumably to verify whether the substance he

 threw at them was feces. Id.

        Due process requires “prison officials to disclose all material exculpatory evidence,” unless

 that evidence “would unduly threaten institutional concerns.” Jones v. Cross, 637 F.3d 841, 847

 (7th Cir. 2011). Evidence is exculpatory if it undermines or contradicts the finding of guilt, see id.,

 and it is material if disclosing it creates a “reasonable probability” of a different result, Toliver v.

 McCaughtry, 539 F.3d 766, 780–81 (7th Cir. 2008).

         Mr. Martin has not provided any reason why video from August 28, October 2, or October

 4, 2018, would be material to or support his innocence in an incident that occurred on October 5,




                                                      3
Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 4 of 7 PageID #: 135




 2018. Mr. Martin appears to suggest that the video from these dates would show inappropriate

 conduct by Sergeant Nicholson or Ms. Meeks that motivated him to throw feces on them on

 October 5. However, even assuming that video showed misconduct by Sergeant Nicholson or Ms.

 Meeks toward Mr. Martin before October 5, it would not undermine or contradict the conclusion

 that he threw feces at them on October 5. Moreover, Mr. Martin has not directed the Court to any

 provision of law or the disciplinary code that would deem his actions justified or otherwise absolve

 him of guilt for throwing feces at prison staff because of their previous actions.

        Similarly, Mr. Martin does not state what the “request form from IA” would have shown.

 He does not indicate that the request form would undermine the conclusion that he threw feces at

 Lieutenant Nicholson and Ms. Meeks on October 5.

        In sum, the Court has no reason to believe that the video and documentary evidence Mr.

 Martin requested would undermine the hearing officer’s finding that Mr. Martin battered

 Lieutenant Nicholson and Ms. Meeks or raise a reasonable probability of a different outcome.

 Accordingly, Mr. Martin had no right to present that evidence at his disciplinary hearing, and the

 hearing officer’s refusal to consider it did not deny Mr. Martin due process.

        Mr. Martin’s assertion that due process required the prison staff to run tests to verify that

 the substance he threw was feces “fails because he is not entitled to [such testing] at a prison

 disciplinary hearing as a matter of law.” Jemison v. Knight, 244 F. App’x 39, 42 (7th Cir. 2007).

 Even in criminal proceedings, where the burden of proof is much higher, the Seventh Circuit has

 held that “neither expert testimony nor a chemical test” is required to verify the composition of a

 substance. United States v. Sanapaw, 366 F.3d 492, 496 (7th Cir. 2004). The Seventh Circuit has

 extended this principle to prison disciplinary proceedings involving controlled substances. See

 Manley v. Butts, 699 F. App’x 574, 576 (7th Cir. 2017) (holding that petitioner “was not entitled




                                                  4
Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 5 of 7 PageID #: 136




 to demand laboratory testing” of substance alleged to be methamphetamine); see also Jemison,

 244 F. App’x at 42 (holding that prison staff was not required to administer polygraph test to

 overcome inmate’s assertion that he did not intend to spit on officer). The Court finds no reason

 why a different rule should apply to the substance that Lieutenant Nicholson identified as feces.

         “Prison administrators are not obligated to create favorable evidence or produce evidence

 they do not have.” Manley, 699 F. App’x at 576. Accordingly, the prison staff’s refusal to test the

 cup or clothing did not deprive Mr. Martin of due process.

         As a final note, these conclusions are unaffected by the prison staff’s decision to delay Mr.

 Martin’s hearing so it could “get all evidence and statement requested by” Mr. Martin. Dkt. 7-2 at

 5. Mr. Martin requested a large volume of evidence to present in his defense, including statements

 from multiple officers and video from multiple dates. The fact that the prison staff made an effort

 to obtain much of that evidence before the hearing does not mean that it denied Mr. Martin due

 process by failing to produce or consider all of it. Due process only required the prison staff to

 produce and consider material, exculpatory evidence, and the decision to postpone the hearing

 expanded neither the scope of Mr. Martin’s constitutional rights nor the field of relevant evidence.

 B.      Bias by Hearing Officer

         Mr. Martin argues that the hearing officer was “bias[ed] against” him. Dkt. 1 at 3. Mr.

 Martin does not point to any evidence of bias except the hearing officer’s refusal to consider the

 evidence discussed in Part III(A) above and the fact that the hearing officer found him guilty of

 battery.

         A prisoner in a disciplinary action has the right to be heard by an impartial decision-maker.

 Hill, 472 U.S. at 454. “A ‘sufficiently impartial’ decision-maker is . . . necessary, in order to shield




                                                    5
Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 6 of 7 PageID #: 137




 the prisoner from the arbitrary deprivation of his liberties.” White v. Indiana Parole Bd., 266 F.3d

 759, 768 (7th Cir. 2001).

         However, hearing officers “are entitled to a presumption of honesty and integrity” absent

 clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003); see Perotti v.

 Marberry, 355 F. App’x 39, 43 (7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)).

 Moreover, the “the constitutional standard for impermissible bias is high,” and hearing officers

 “are not deemed biased simply because they presided over a prisoner’s previous disciplinary

 proceeding” or because they are employed on the prison staff. Piggie, 342 F.3d at 666. The

 presumption is overcome—and an inmate’s right to an impartial decision-maker is breached—in

 rare cases, such as when the hearing officer has been “directly or substantially involved in the

 factual events underlying the disciplinary charges, or in the investigation thereof.” Id. at 667.

        There is no indication that the hearing officer in this case was involved in the incident

 underlying Mr. Martin’s disciplinary charge or the investigation of it. Indeed, Mr. Martin has not

 pointed to any indication of partiality except that the hearing officer disagreed with him about what

 evidence was relevant to the case. This disagreement was justifiable for the reasons discussed in

 Part III(A) above and, in any event, was not enough to undo the presumption that the hearing

 officer heard Mr. Martin’s case impartially.

                                           IV. Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. Mr. Martin’s petition does not identify any arbitrary

 action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

 relief he seeks. Accordingly, Mr. Martin’s petition for a writ of habeas corpus must be DENIED

 and the action DISMISSED with prejudice. Judgment consistent with this Entry shall now issue.




                                                  6
Case 2:19-cv-00041-JPH-DLP Document 20 Filed 06/02/20 Page 7 of 7 PageID #: 138




 SO ORDERED.
Date: 6/2/2020




 Distribution:

 KEVIN L. MARTIN
 169789
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Katherine A. Cornelius
 INDIANA ATTORNEY GENERAL
 katherine.cornelius@atg.in.gov




                                       7
